Citation Nr: 0942267	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  04-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include depression, anxiety and posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
Type II, (DM) to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel



INTRODUCTION

The appellant served on active duty from November 1969 to 
December 1971.  The appellant served aboard the U.S.S. PITKIN 
COUNTY from September 1, 1970 to September 1, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claims of 
entitlement to service connection for PTSD, DM and a skin 
disorder, claimed as a rash.  Later in March 2003, the 
appellant submitted a notice of disagreement with these 
denials and timely perfected his appeal in April 2004.

On his April 2004 VA Form 9 [Substantive Appeal], the 
appellant requested a Board Central Office hearing.  He was 
scheduled for this hearing on August 20, 2004.  In June 2004, 
the appellant informed the Board that he would be unable to 
attend his hearing.  See Veteran's Correspondence, June 10, 
2004.  The appellant did not request that his hearing be 
rescheduled.  Accordingly, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

In August 2007, these claims came before the Board.  At that 
time, the Board denied the appellant's claims of entitlement 
to service connection for PTSD and a skin condition and 
remanded his claim of entitlement to service connection for 
DM, to include as secondary to herbicide exposure, for 
additional evidentiary development.  Thereafter, the 
appellant filed a Notice of Appeal with the United States 
Court of Appeals for Veterans Claims (the Court) indicating 
his disagreement with the denial of his claim for PTSD.  The 
Court issued a September 2008 Order vacating, in part, the 
August 2007 Board decision that denied his claim for PTSD and 
remanding the appeal for readjudication consistent with the 
parties' Joint Motion for Remand.




Clarification of Issue on Appeal

The appellant originally filed a claim of entitlement to 
service connection for PTSD.  As is discussed in more detail 
below, the medical evidence of record indicates that the 
appellant has been diagnosed with an anxiety disorder and 
depression; he has not been diagnosed with PTSD.  Although 
not claimed by the appellant, the Board is expanding his 
original claim to include all anxiety disorders.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without 
medical expertise cannot be expected to precisely delineate 
the diagnosis of his mental illness; he filed a claim for the 
affliction his mental condition, whatever it is, causes him].

In accordance with the Court's Order, this appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

The Board is cognizant of the fact that the appellant's case 
has been in adjudicative status since 2004.  Consequently, 
the Board wishes to assure the appellant that it would not be 
remanding these issues unless it was essential for a full and 
fair adjudication of his claims.

Pursuant to the Joint Motion for Remand and a thorough review 
of the claims file, the Board has determined that the issues 
of entitlement to service connection for PTSD and DM must be 
remanded in order to obtain any records associated with the 
appellant's successful claim for Social Security 
Administration (SSA) benefits.  In November 2004, the 
appellant provided VA with a copy of his SSA Disability 
Benefits Determination.  Therein, the SSA acknowledged that 
the appellant suffered from anxiety, depression and DM.  
Pursuant to Littke v. Derwinski, 1 Vet. App. 90 (1990), the 
RO/AMC should obtain all records associated with such 
determination.


The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  Given the fact that the appellant was diagnosed 
with a psychiatric disorder in service and has been currently 
diagnosed with the same, he must be afforded a VA 
examination, in compliance with the holding in McLendon.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to provide 
the appellant with notice of VA's duties 
to notify and assist, compliant with the 
holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO/AMC should request any 
available records from SSA that were 
associated with the appellant's award 
of disability benefits.  All 
correspondence with SSA should be 
memorialized in the appellant's claims 
file.

3.  Upon receipt of any available 
records from SSA, the appellant should 
be scheduled for a VA mental disorders 
examination with an appropriate expert.  
The VA examiner should thoroughly 
review the appellant's claims file and 
note that such has been accomplished in 
the examination report.  The VA 
examiner should address the following:


Does the appellant currently suffer from 
any mental disorders, to include 
depression, anxiety and PTSD?

If so, the examiner should address the 
nature and etiology of this/these 
diagnosis/diagnoses.  Specifically, the 
examiner should state whether it is at 
least as likely as not that the 
diagnosis/diagnoses is/are the result 
of the appellant's time in active duty 
service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


